Citation Nr: 0209626	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  95-05 069	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
elbows.

2.  Entitlement to a higher initial rating for degenerative 
joint disease of the lumbar spine with sciatica, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a compensable initial rating for 
degenerative changes of the left shoulder.  

4.  Entitlement to a compensable initial rating for 
degenerative changes of the right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 

INTRODUCTION

The veteran had active military service from December 1944 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations of April 1999 and May 
2001 by the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By the April 1999 
decision, the RO, among other determinations, denied service 
connection for arthritis of the elbows, but awarded service 
connection for degenerative joint disease of the lumbar spine 
with sciatica and assigned a 10 percent disability rating 
effective October 30, 1998.  The veteran has appealed both 
the denial of service connection for arthritis of the elbows 
and the rating assigned for the lumbar spine.  In May 2001, 
the RO granted service connection for degenerative changes of 
the shoulders and assigned a noncompensable rating for each 
shoulder.  By the same decision, the RO increased the rating 
for degenerative joint disease of the lumbar spine with 
sciatica to 20 percent, effective from the date of the 
original service connection award.  Despite the award of the 
increase in the rating for the back disability, the appeal as 
to that issue remains before the Board in light of the 
decision of the United States Court of Appeals for Veterans 
Claims in AB v. Brown, 6 Vet. App. 35, 38 (1993), holding 
that a rating decision issued after a notice of disagreement 
which grants less than the maximum rating available does not 
"abrogate the pending appeal."  

Although the RO did not certify the issue of entitlement to 
compensable ratings for the shoulders as issues on appeal, 
the Board finds that both matters are properly before the 
Board by virtue of the veteran's submission of a May 2001 
statement which was a clear response to a May 2001 
supplemental statement of the case in which the veteran was 
given initial notification that service connection had been 
granted for degenerative changes of each shoulder and that 
noncompensable ratings had been assigned.  In the May 2001 
statement, the veteran indicated that he wished to have "the 
issues" forwarded to the Board for review.  Despite the 
absence of proper notice by the RO, the statement may be 
construed, in context, as an expression of disagreement with 
the noncompensable initial ratings assigned for the 
shoulders.  The Board finds that the statement satisfies the 
regulatory definition of a notice of disagreement since it 
contains the specific allegations required.  See 38 C.F.R. 
§ 20.201 (2001) (a notice of disagreement is a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.)  

Under the law, an appeal is initiated by the filing of a 
notice of disagreement and completed by the filing of a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 1991 & Supp. 2001); 
38 C.F.R. § 20.200 (2001).  A substantive appeal consists of 
a properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  Proper completion and filing of a substantive 
appeal are the last actions the veteran needs to take to 
perfect an appeal.  38 U.S.C.A. § 7105(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.202 (2001).  

Since the May 2001 document deemed to constitute the notice 
of disagreement was received after the statement of the case, 
which adequately sets forth the rating criteria and the 
rationale for the increased rating determination, the 
regulatory sequence of events has not been followed.  In 
addition, a substantive appeal was not filed within 60 days 
from the date of mailing of the statement of the case or 
within the remainder of the one-year period after the date of 
notification of the determination, and a request for an 
extension has not been received.  38 U.S.C.A. § 7105(b)(d) 
(West 1991 & Supp. 2001); 38 C.F.R. §§  20.200, 20.202, 
20.202(a)(b) (2001).  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that unlike the 
failure to file a notice of disagreement, the lack of a 
timely substantive appeal does not deprive the Board of 
jurisdiction.  See Rowell v. Principi, 4 Vet. App. 9, 17 
(1993).  The Court has specifically empowered the Board to 
waive the timely filing of a substantive appeal, even if the 
claimant has not submitted a request for extension of the 
time period in which to file.  Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (citing Rowell, Id.).  Accordingly, pursuant to 
Beyrle and Rowell, Id., the Board waives the regulatory 
requirement that a substantive appeal be filed.  The Board 
further notes that the RO's failure to certify issues on 
appeal does not deprive the Board of jurisdiction over issues 
it believes are correctly before it.  See 38 C.F.R. § 19.35 
(2001).  


FINDINGS OF FACT

1.  Arthritis of the elbows was not demonstrated during 
active military service and has not been demonstrated by X-
ray findings at any subsequent time.  

2.  Service connection is in effect for degenerative joint 
disease of the lumbar spine with sciatica, rated 20 percent 
disabling; rheumatic heart disease, rated 10 percent 
disabling; degenerative joint disease of the right hip, rated 
10 percent disabling; degenerative joint disease of the left 
hip, rated 10 percent disabling; degenerative joint disease 
of the left shoulder, rated noncompensable; and, degenerative 
joint disease of the right shoulder, rated noncompensable.

3.  The veteran does not have arthritis of the elbows related 
to service-connected disability or disabilities.

4.  The veteran's service-connected degenerative joint 
disease of the lumbar spine with sciatica is manifested by 
moderately advanced degenerative changes and narrowing of the 
L4-L5 interspace on X-ray examination, subjective complaints 
of pain, limitation of forward flexion to 60 degrees, 
limitation of backward extension to 15 degrees and radiating 
sciatic pain involving both lower extremities.

5.  The veteran's service-connected degenerative joint 
disease of the lumbar spine with sciatica is productive of no 
more than moderate limitation of lumbar spine motion or 
moderate intervertebral disc syndrome.  

6.  The veteran's service-connected degenerative changes of 
the left shoulder is manifested by subjective complaints of 
pain without limitation of motion or other objective 
indication of functional impairment.  

7. The veteran's service-connected degenerative changes of 
the right shoulder is manifested by subjective complaints of 
pain without limitation of motion or other objective 
indication of functional impairment.


CONCLUSIONS OF LAW

1.  Arthritis of the elbows was not incurred in or aggravated 
by active military service and may not be presumed to have 
been incurred in service, and the veteran does not have 
arthritis of the elbows which is proximately due to or the 
result of disability incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§  3.307, 3.309, 3.310(a) (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

2.  A rating higher than 20 percent for degenerative joint 
disease of the lumbar spine with sciatica is not warranted.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.71a, Code 5293 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  

3.  The criteria for a compensable initial evaluation for 
degenerative changes of the left shoulder are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.31, 4.40, 4.45, 4.71a, Code 5201 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

4. The criteria for a compensable initial evaluation for 
degenerative changes of the right shoulder are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.31, 4.40, 4.45, 4.71a, Code 5201 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background 

Elbows and spine.  Service medical records show that in April 
1945 the veteran was admitted to the sick list with acute 
migratory polyarthritis.  There was swelling and pain in both 
wrists and the right ankle, and other joints were 
subsequently involved, including the left elbow, knees and 
back.  Sinus arrhythmia was found.  The diagnosis was 
rheumatic fever.  In October 1945, a Board of Medical Survey 
found that the veteran was unfit for duty and recommended 
that he be discharged from service.  No arthritis of either 
elbow was documented during service.  

In February 1947, the veteran established service connection 
for rheumatic heart disease, rated 10 percent disabling.  The 
10 percent rating was discontinued in June 1949 and a 
noncompensable rating was assigned.  

The veteran underwent a VA examination in July 1980 at which 
time he complained of aches and pains in his legs, feet, 
elbows and wrists, which he claimed had been present since 
his episode of rheumatic fever in service.  Examination 
showed no swelling of the elbows and there was a full range 
of motion.  X-rays were taken of various joints, but not the 
elbows.  The diagnosis was polyarthralgia, no joint disease 
seen on X-rays, no evidence of actual complications due to 
rheumatic fever.

By a decision of August 1989, the Board reinstated the 
10 percent rating for rheumatic heart disease.  The RO 
assigned an effective date of May 1987.

In April 1994, the veteran filed a claim for service 
connection for arthritis involving various joints.  He did 
not mention the elbows.  

VA outpatient treatment records dated in 1993 and 1994 are of 
record.  They contain no reference to arthritis of the 
elbows.

The veteran underwent a VA examination of his joints in 
September 1994.  He complained of apparent arthritis in his 
hips, knees, shoulders and hands.  No complaints or findings 
with respect to the elbows were recorded at this examination. 

In November 1994, the RO granted service connection for 
degenerative arthritis of the hips as disability found to be 
directly due to and proximately the result of the service-
connected rheumatic heart disease.  A 10 percent rating was 
later assigned for each hip.  

VA outpatient treatment records dated from 1994 to 1997 
contain no reference to arthritis of the elbows.  A June 1995 
entry refers to "continued migratory arthritis."  

The veteran underwent a VA examination in February 1998 in 
connection with a claim for increased ratings for his hips.  
He complained of fairly constant pain in the lower back and 
sacral area.  The pain did not radiate to his lower 
extremities.  The diagnoses included degenerative disc 
disease of the lumbar spine.  The examiner expressed the 
opinion that the disorder was a direct result of events that 
occurred in service. 

The veteran underwent VA X-rays of multiple joints in August 
1998.  X-rays of both elbows showed no evidence of fracture, 
dislocation or destructive change.  There was no soft tissue 
calcification or foreign material and the articular surfaces 
were smooth.  The films were interpreted as within normal 
limits.

In October 1998 the veteran submitted a claim for service 
connection for arthritis of various joints, including the 
elbows and back.  

VA outpatient treatment records dated in 1998 and 1999 are of 
record.  Entries dated in March 1999 contained historical 
references to degenerative joint disease in various joints, 
including the back and "elbow."  The veteran was taking 
medication for multiple joint pain.

The veteran underwent a VA examination in March 1999.  He 
complained of low back pain which he had had for many years 
since an episode of rheumatic fever in 1945.  He complained 
that the pain was present at all times and that there was 
increased severity at least once or twice a week.  He was 
taking Ibuprofen three times per day.  Precipitating factors 
included bending over and lifting things with aggravation 
upon any degree of exertion.  He complained that his daily 
activities were limited because he could not straighten up 
after bending over.  He complained of a shooting pain in the 
right lower extremity, especially after sitting for prolonged 
periods.  On examination, forward flexion was to 90 degrees.  
Backward extension was to 25 degrees.  Lateral flexion was to 
30 degrees to either side.  Rotation was to 30 degrees to 
either side.  There was no pain on motion of the spine.  
There was no additional limitation during flare-ups.  There 
was no painful motion, spasm or weakness.  There was no 
kyphosis, scoliosis or lordosis.  Musculature of the back was 
normal.  There was no numbness of the right lower extremity 
with sharp shooting pain, particularly after prolonged 
sitting.  X-rays showed degenerative changes and narrowing at 
the L4 and L5 levels and small osteophytes at all levels.  
The diagnoses were right-sided sciatica and degenerative 
joint disease of the lumbar spine which had been stable since 
a May 1997 examination.  

By a rating decision of April 1999, service connection was 
granted for degenerative joint disease of the lumbar spine 
and a 10 percent rating was assigned from October 1998.

The veteran underwent a VA examination in February 2001.  He 
complained of diffuse joint pain involving various joints, 
including his elbows.  He denied noting edema in his elbows.  
There was pain on motion of the elbows.  The veteran was 
taking medication.  X-rays of both elbows were unremarkable.  
The pertinent diagnosis was no evidence of arthritic changes 
of the elbows. 

On examination of the spine in February 2001, the veteran 
complained of low back pain which radiated to the legs 
bilaterally and was particularly bad at night time.  He 
stated that it was difficult for him to sleep on  his back or 
side.  The degree of flare ups depended on the degree of 
activity.  Functional impairment was significant for 
difficulty in lifting things.  The veteran complained of 
difficulty leaning forward and putting on his shoes or 
changing his clothes.  On examination, the range of flexion 
was to 60 degrees.  Backward extension was to 15 degrees.  
Rotation to the right and left was full.  Flexion to the 
right and left side was 30 degrees.  There was no pain on 
motion.  The examiner cited additional limitation due to 
subjective complaints of pain.  There was no objective 
evidence of painful motion or spasm.  Mild kyphosis was 
noted.  There was no muscle tightness.  On examination of the 
peripheral nerves, the veteran complained of sharp radiating 
discomfort and numbness down the posterior aspect of both 
legs.  The diagnosis was bilateral sciatica.  

The veteran underwent a VA examination in March 1999.  His 
complaints included bilateral elbow pain which would come and 
go and was infrequent.  He was unable to put any pressure on 
his elbows or rest his elbows on a hard surface without 
discomfort.  X-ray examination of the elbows bilaterally was 
within normal limits.  The diagnosis was normal findings of 
the elbows.

On appeal, the veteran submitted the report of VA X-rays 
taken of the back in November 2001.  The films showed 
osteophytes at the vertebral margins of L3, L4 and L5.  There 
as no compression deformity.  There was disc space narrowing 
at L4-5, suggesting degenerative disc disease.  The pedicles 
and pars interarticularis were intact.  The spinous and 
transverse processes were unremarkable.  There was mild 
curvature of the lumbar spine to the left.  The clinical 
impressions were moderately advanced degenerative changes, 
disc space narrowing at L4-5, with evidence suggesting 
degenerative disc disease at this level, and mild 
levoscoliosis.  


I.  Factual Background 

Shoulders.  In October 1998 the veteran submitted a request 
for reopening of a previously denied claim for service 
connection for, among other disorders, arthritis of the 
shoulders.  

At a March 1999 VA examination, the veteran complained of 
diffuse joint pain which he claimed to have had since his 
bout with rheumatic fever in service.  He denied a history of 
trauma to any joint.  He complained of bilateral shoulder 
pain and stated that he could not lie down on either side 
because of the pain.  He claimed to have the pain all of the 
time.  He complained of decreased range of motion and 
stiffness in the shoulders.  Treatment consisted of 
800 milligrams of Ibuprofen three times per day on an almost 
daily basis plus two Aspirin per day.  The severity, 
frequency, and duration of the flare-ups of pain depended on 
the degree of activity.  There were no specific precipitating 
factors.  Alleviating factors included rest and medications.  
The veteran was not affected in his daily activities by this 
pain.  There was no pain on range of motion exercises.  There 
was no additional limitation due to pain, fatigue, weakness 
or lack of endurance following repetitive use or during 
flare-ups.  There was no evidence of painful motion, edema, 
effusion, instability or guarding of movement.  For each 
shoulder the range of forward flexion was to 160 degrees.  
Abduction was to 80 degrees.  External and internal rotation 
were 90 degrees.  X-rays of the shoulders bilaterally were 
within normal limits.  The diagnoses were normal findings of 
the shoulders.

VA outpatient reports include an April 1999 entry showing 
that the veteran complained of morning pain in multiple 
joints, including the shoulders.  X-rays of the shoulders in 
February 2000 were interpreted to show minimal degenerative 
changes at the acromioclavicular joint of the left shoulder 
without destructive findings elsewhere.  X-rays of the right 
shoulder showed mild degenerative changes around the 
acromioclavicular joint of minimal degree with some 
proliferative cortical margin.  

The veteran underwent a VA examination in February 2001, at 
which time he complained of diffuse joint pain involving 
multiple joints, including the shoulders.  He claimed that he 
had tightness in both shoulders and stated that the 
discomfort was worse during cold weather.  He was currently 
taking 800 milligrams of Ibuprofen three times per day as 
well as two Aspirin per day.  The severity and frequency of 
flare-ups depended on the degree of activity.  Precipitating 
factors included movement of the joints as well as cold 
weather, and alleviating factors included medication and 
rest.  There was no significant functional impairment during 
flare-ups.  He was able to do some things, but with 
discomfort.  There were no episodes of dislocation.  There 
was pain on range of motion.  There was additional limitation 
as a result of pain.  There was no edema.  There was guarding 
of movement of all joints with any degree of range of motion.  
Forward flexion of the right and left shoulders was to 160 
degrees.  Shoulder abduction was to 160 degrees.  Rotation 
was to 90 degrees.  Internal rotation was to 90 degrees.  The 
foregoing range of motion figures apply to each shoulder.  X-
rays of the left shoulder indicated acromioclavicular 
degenerative joint disease.  The diagnoses included arthritis 
of the left acromioclavicular joint.  

II.  Preliminary matter -- the VCAA

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA).  In 
general, the VCAA provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary of Veterans Affairs, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. 
§ 5103A).  The VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
clearly applicable.  See Holliday v. Principi, 14 Vet. App. 
280 (2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).  

The VCAA and its implementing regulations essentially provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, the VCAA requires the VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

The record reflects that the veteran and his representative 
have been furnished a supplemental statement of the case 
which sets forth the legal basis for the decision made on 
each of the issues discussed herein.  The veteran has been 
provided with sufficient information to inform him of the 
evidence necessary to support his claim.  He has undergone 
several VA examinations to establish the presence or absence 
of disability due to claimed arthritis of the elbows and to 
ascertain the extent of impairment associated with the 
service-connected low back disability.  VA outpatient 
treatment records have been obtained.  Neither the veteran 
nor his representative has pointed to additional records that 
would serve to clarify the medical issues involved in the 
appeal, nor has the Board identified any from the record.  
Accordingly, the Board is satisfied that the VA has met its 
statutory obligations of the VCAA and that no further 
assistance or notification to the veteran is required.  


III.  Service Connection for Arthritis of the Elbows

Legal criteria  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arthritis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  

Service connection may also be established on a secondary 
basis for disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2001); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310 (2001).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Discussion  

During service the veteran was treated for rheumatic fever 
manifested by cardiac abnormalities and migratory joint pain 
involving a number of joints.  Involvement of one elbow was 
reported.  During the years since service, the veteran has 
had continued complaints of joint pain which he attributed to 
rheumatic fever, and he has sought service connection for 
arthritis of various joints.  Service connection for 
degenerative joint disease of the hips as a residual of the 
rheumatic fever in service was awarded in 1994.

The United States Court of Appeals for Veterans Claims 
(Court) has held that to establish service connection for a 
disability, the evidence must show:  (1) the existence of a 
current disability, (2) the existence of a disease or injury 
in service, and, (3) a relationship or a nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Despite the veteran's allegations that he has arthritis in 
the elbows associated with rheumatic fever, no such arthritis 
has been demonstrated by X-ray findings.  All X-rays of the 
elbows documented in the file show no elbow abnormality of 
any kind.  There is no medical record or physician's opinion 
documenting the presence of arthritis.  The veteran's own 
opinion that he has arthritis is of no probative value in 
adjudicating his claim since a lay person is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education such as a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

There is no basis in the record for a finding that arthritis 
of either elbow was manifest in service or within one year 
after discharge or that the veteran has arthritis of the 
elbows that is proximately due to or the result of rheumatic 
fever in service or its residuals.  In the absence of 
competent medical evidence showing that the veteran presently 
has arthritis of the elbows, there is no basis for the 
granting of service connection for that disability.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability benefits.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau, Id.  Thus, the 
preliminary requirement for a grant of service connection is 
not satisfied.  

A preponderance of the evidence of record is against the 
veteran's claim for service connection for arthritis of the 
elbows; consequently, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  

IV.  Increased Rating for Degenerative Joint Disease of the 
Lumbar Spine with Sciatica

Legal Criteria  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2001); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (2001), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, a 20 percent rating is provided for moderate 
disability, with recurring attacks.  A 40 percent rating is 
provided for severe disability manifested by reoccurring 
attacks with intermittent relief.  A 60 percent rating is 
provided for intervertebral disc syndrome productive of 
pronounced disability, "with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief."  38 C.F.R. § 4.71a, Code 5293 
(2001).

Under Code 5295, pertaining to lumbosacral strain, a 
20 percent rating may be assigned when there is muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent rating is 
assignable for severe lumbosacral strain, "with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion."  38 C.F.R. 
§ 4.71a, Code 5295 (2001).

Under Code 5292, a 20 percent rating is assigned for moderate 
limitation of lumbar spine motion.  The next higher rating of 
40 percent is assigned for severe limitation of lumbar spine 
motion.  38 C.F.R. § 4.71a (2001).

Under Code 5003, degenerative arthritis is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent rating is applied for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003 (2001).  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such functional 
loss may be due to the absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  

Disability of the joints involving excursion of movements in 
different planes involves consideration of whether there is: 
(a) less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) excess 
fatigability, (e) incoordination, (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability, 
disturbance of locomotion, interference with standing and 
weightbearing are related considerations.  38 C.F.R. § 4.45 
(2001).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion as productive of disability 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2001).  

Discussion 

The present appeal for an increased rating for the service-
connected lumbar spine disability with sciatica is from an 
initial service connection award, thereby potentially 
entitling the veteran to separate or "staged" ratings for 
individual time periods depending on the level of disability 
shown.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
the present case, the level of disability appears to have 
been relatively uniform throughout the period since October 
1998 during which the service connection award has been in 
effect.  Consequently, the assignment of staged ratings is 
not necessary.

The medical record includes reports of X-rays showing 
structural changes of the veteran's spine consistent with 
degenerative joint disease, including degenerative changes 
and disc space narrowing at L4-L5.  The veteran complains of 
pain, weakness and fatigability of the back, especially after 
sitting for long periods, and has reported difficulty 
straightening his spine after bending.  Examinations have 
shown a range of forward flexion to 60 degrees.  Lateral 
rotation has been reported as 30 degrees in either direction, 
as has lateral flexion.  Extension backward is to 15 degrees.  
The veteran has sciatic pain radiating into the lower 
extremities associated with the degenerative disease.

The disability is currently rated under Diagnostic Code 5293 
pertaining to intervertebral disc syndrome.  The assignment 
of this rating reflects consideration of the radiating nature 
of the veteran's pain and a conclusion that the veteran's 
symptoms result in moderate disability, but no more.  The 
Board finds that the veteran is properly rated under this 
code and that the severe disability required for the next 
higher rating of 40 percent is not shown by the evidence of 
record.  The veteran has relatively good motion of the spine 
and is not shown to have muscle spasm or muscle weakness 
associated with his disability.  Despite the radiating 
character of the pain, no neurological deficit of either a 
sensory or motor character has been documented.

The veteran is potentially entitled to an increased rating of 
30 percent under the code for limitation of motion of the 
lumbar spine.  However, the severe limitation of motion 
required for the next higher rating of 30 percent under Code 
5292 is not shown.  

In determining the correct rating for the service-connected 
disability, the effects of pain must be considered.  
38 C.F.R. § 4.40 (2001).  This regulation does not require a 
separate rating for pain, but the impact of pain must be 
considered in making a rating decision.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).  38 C.F.R. § 4.45(f) 
(2001) states that "[p]ain on movement" is a relevant 
consideration for determinations of joint disabilities, that 
the lumbar vertebrae, like the cervical and dorsal vertebrae, 
are considered groups of minor joints, and that the 
"lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions."  Where a disability 
is rated on the basis of limitation of motion, the provisions 
of 38 C.F.R.§§ 4.40 and 4.45 pertaining to impairment due to 
pain must be taken into account.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  The VA General Counsel has held 
that Diagnostic Code 5293 involves loss of range of motion 
and that, pursuant to Johnson, 38 C.F.R. §§  4.40 and 4.45 
should be applied when a veteran's disability is rated under 
this diagnostic code.  See VAOPGCPREC 36-97 (December 12, 
1997).  

In the present case, even taking into consideration the 
requirements of these regulations, the pain described in the 
record is not severe enough to warrant an increase in the 
rating assigned under code 5293.  At the February 2001 VA 
examination, the examiner specifically noted that there was 
"no pain noted upon range of motion."  Although the veteran 
had subjective complaints of pain following repetitive use or 
during flare ups, examination showed no objective evidence of 
painful motion or spasm.  The record does not establish that 
the overall level of impairment associated with the service-
connected back disability is more than moderate within the 
meaning of Code 5293 even when pain is taken into account.

The General Counsel further held in VAOPGCPREC 36-97 that the 
Board must address entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) where there is evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule, including the above-cited regulations, may 
provide inadequate compensation for the average impairment of 
earning capacity due to intervertebral disc syndrome, 
regardless of the propriety of the schedular evaluation.  The 
Board does not have jurisdiction under 38 C.F.R. 
§ 3.321(b)(1) to assign an extraschedular rating in the first 
instance and that such a rating may be granted only by 
certain officials at the VA Central Office, namely, the 
Undersecretary for benefits (formerly the Chief Benefits 
Director) or the Director of the VA, Compensation and Pension 
Service.  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  In 
the present case, the Board finds that such a referral is not 
warranted because the case does not present an exception or 
unusual disability picture "with such related factors as 
marked interference with employment or frequent periods of 
hospitalization" which would render impractical the 
application of the regular schedular standards.  

A preponderance of the evidence is against the veteran's 
appeal for a rating higher than 20 percent for degenerative 
joint disease of the lumbar spine with sciatica, and the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001). 

IV.  Compensable Initial Ratings for Degenerative Changes of 
the 
Left shoulder and of the right shoulder.  

Additional Legal Criteria  

Under Diagnostic Code 5201, a 20 percent rating is provided 
for limitation of arm motion at shoulder level.  A 30 percent 
rating is provided for limitation of arm motion midway 
between the side and shoulder levels.  A 40 percent rating is 
provided for limitation of arm motion to a position 
25 degrees from the side.  38 C.F.R. § 4.71a, Code 5201 
(2001).  Where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).  

The normal range of forward elevation of the shoulder 
(flexion) is from 0 to 180 degrees.  The normal range of 
shoulder abduction is from 0 to 180 degrees.  The normal 
range of external shoulder rotation and internal shoulder 
rotation is from zero degrees to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I (2001).  

Under Code 5202 pertaining to impairment of the humerus, a 20 
percent rating is provided for malunion with moderate 
deformity or for recurrent dislocation of the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at the shoulder level.  38 C.F.R. § 4.71a, Code 5202 (2001).  

Under Code 5203 pertaining to impairment of the clavicle or 
scapula, a 10 percent rating is assignable for malunion or 
for nonunion without loose movements.  38 C.F.R. § 4.71a, 
Code 5203 (2001).  

Discussion.  

The present appeal for compensable ratings for degenerative 
changes of the left shoulder and the right shoulder is from 
an initial award of service connection for the shoulders.  
The veteran is thus potentially entitled to separate or 
"staged" ratings for individual time periods depending on the 
level of disability shown.  See Fenderson, Id.  In the 
present case, the level of disability is not shown to have 
measurably changed during the period since the October 1998 
effective date of the service connection awards.  As a 
result, a uniform rating is appropriate for the entire period 
at issue.  

The status of the service-connected right shoulder disability 
and left shoulder disability is substantially identical; the 
following discussion therefore applies equally to each 
shoulder except where indicated.  

The veteran has degenerative changes in the left shoulder 
which have been documented on VA X-rays.  In both shoulders 
he complains of recurring pain which he says is worse in cold 
weather or on use of the shoulders.  No other impairment of 
either shoulder is documented.  Each shoulder is structurally 
intact with no indication of dislocation.  

The disabilities of the left and right shoulder are currently 
rated under Diagnostic Code 5201 which sets forth several 
ratings which are assigned in accordance with the degree of 
limitation of motion shown in the record.  The veteran is 
correctly rated under this code in the absence of impairment 
that would warrant the assignment of a compensable rating 
under Code 5200 pertaining to ankylosis, Code 5202 pertaining 
to impairment of the humerus, or Code 5203 pertaining to 
impairment of the clavicle or scapula.  The veteran has no 
demonstrable limitation of motion of either shoulder and 
clearly falls short of satisfying the requirements for a 20 
percent rating under Code 5201, which requires limitation of 
motion of the arm to shoulder level.  Since Code 5201 does 
not set forth criteria for a noncompensable rating, a 0 
percent rating must be assigned pursuant to 38 C.F.R. § 4.31 
since the requirements for a 20 percent rating are not met.  

In view of the veteran's persistent complaints of pain 
involving the shoulders, the ratings must be viewed in light 
of the holding of the Court in De Luca v. Brown, 8 Vet. App. 
202 (1995), which held that, when a veteran alleges 
functional loss due to pain, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  Under 38 C.F.R. § 4.40 
(2001), a disability of the musculoskeletal system includes 
functional loss due to pain, supported by adequate pathology 
and evidenced by visible behavior on motion.  "Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  Under 38 C.F.R. § 4.45 (2001), factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

Both the VA examinations of March 1999 and February 2001 
contain detailed findings which address the question of 
whether the veteran experiences additional disability due to 
pain.  Although an increase in pain associated with activity 
was noted, there was no significant functional impairment due 
to flare-ups.  This finding precludes the assignment of an 
increased rating based on impairment associated with pain 
pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The language of 
38 C.F.R. § 4.40 specifically requires that a finding of 
functional loss due to pain be supported by adequate 
pathology and evidence of visible behavior on motion.  No 
such findings were shown at either of the above-cited VA 
examinations.

A preponderance of the evidence is therefore against the 
appeal for a compensable initial rating for either the left 
shoulder or the right shoulder and the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001).  




ORDER

Service connection for arthritis of the elbows is denied.

An initial rating higher than 20 percent for degenerative 
joint disease of the lumbar spine with sciatica is denied.

A compensable initial rating for degenerative changes of the 
left shoulder is denied.  

A compensable initial rating for degenerative changes of the 
right shoulder is denied.



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


